Citation Nr: 0614395	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for 
hypercholesterolemia or high cholesterol, claimed as due to 
exposure to Agent Orange.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a bladder disorder, 
claimed as due to exposure to Agent Orange.

7.  Entitlement to service connection for retinal detachment, 
claimed as due to exposure to Agent Orange.

8.  Entitlement to service connection for bilateral 
cataracts, claimed as due to exposure to Agent Orange.

9.  Entitlement to service connection for loss of eyesight, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In August 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues of entitlement to service connection for a bladder 
disorder, entitlement to service connection for retinal 
detachment, entitlement to service connection for bilateral 
cataracts, and entitlement to service connection for loss of 
eyesight, all claimed as due to exposure to Agent Orange, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a current diagnosis 
of diabetes mellitus, type II, and service, to include being 
due to Agent Orange exposure, is not of record.

2.  Competent evidence of a nexus between the currently 
diagnosed hypertension and service, to include being due to 
Agent Orange exposure, is not of record.

3.  Competent evidence of a nexus between a currently 
diagnosed skin disorder and service, to include being due to 
Agent Orange exposure, is not of record.

4.  Competent evidence of a nexus between the currently 
diagnosed hypercholesterolemia and service, to include being 
due to Agent Orange exposure, is not of record.

5.  During his August 31, 2005 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of the appeal of entitlement to 
service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, claimed as due to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Hypertension, claimed as due to exposure to Agent Orange, 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A skin disorder, claimed as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  Hypercholesterolemia, claimed as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5.  The criteria for withdrawal of the appeal of entitlement 
to service connection for bilateral hearing loss by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the present case, 
this was done.  Notice consistent with the VCAA was provided 
in May 2003, prior to the July 2003 rating decision.  This 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the appellant 
of the evidence required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claims for service 
connection are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.


II.  Service Connection

A.  Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
diabetes mellitus, type II and hypertension, may be granted 
if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.309(e) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


B.  Diabetes Mellitus

In this case, the veteran contends that he was exposed to the 
herbicide Agent Orange in service, and that such exposure 
caused his claimed diabetes mellitus, which is one of the 
diseases subject to presumptive service connection under this 
general presumption provision if it appears within the first 
post-service year.  In the veteran's case, however, his 
diabetes arose much later, and the veteran has not attempted 
to allege that diabetes mellitus was diagnosed in service or 
manifested to a compensable degree within one year following 
his discharge from service.

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, the veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

The Board notes the evidence of record indicates the veteran 
has a current diagnosis of type II diabetes mellitus.  
Therefore, it must be determined whether the veteran was 
exposed to Agent Orange.  The above-described presumptions 
apply only to veterans who actually served in Vietnam 
(although there is no minimum in-country time frame provided 
by the law).  In this case, the veteran has indicated that, 
while on active duty, he served aboard the USS Prairie, which 
provided repair and other services to destroyers that berthed 
alongside of Vietnam.  The veteran stated in June 2003 that 
it was possible these destroyers had been exposed to Agent 
Orange while transiting in the waters off Vietnam.  The 
veteran indicated in that same statement that during his 
service, the USS Prairie was located in California, Japan, 
Hong Kong, and the Philippines.

While the veteran did not indicate that the USS Prairie was 
ever located in the waters off the shores of Vietnam during 
his duty, the Board notes that in a precedent opinion, the VA 
General Counsel has determined that, for purposes of 38 
U.S.C.A. § 101(29)(A), which defines the Vietnam era, service 
on a deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  VAOPGCPREC 27-97 (July 1997).  In that 
opinion, it was noted that the general definition of the 
Vietnam era in section 101(29) was meant to acknowledge the 
period during which United States personnel accompanied 
Vietnamese troops on combat missions within Vietnam.  The 
opinion contrasted this with the references to service "in 
the Republic of Vietnam" in 38 U.S.C.A. § 1116, which were 
included for a specific purpose relating to the use of Agent 
Orange and other herbicide agents in Vietnam.  The opinion 
went on to note the provisions of 38 C.F.R. § 
3.307(a)(6)(iii), cited above.

More recently, VA has reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for 
purposes of presumptive service connection for Agent Orange-
related diseases, including diabetes mellitus.  See Comments 
section, in Federal Register announcement of final rule 
adding diabetes to the list of Agent Orange presumptive 
diseases, 66 Fed. Reg. 23,166 (May 8, 2001).

The Board points out that the veteran has not alleged that he 
either had service in Vietnam or in the waters off Vietnam.  
Based on the foregoing, the Board finds that presumptive 
service connection cannot be granted, as there is no evidence 
that the veteran was ever in Vietnam, as required by statute 
and regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

The Board notes there is no other basis on which to grant 
service connection for the veteran's type II diabetes 
mellitus, as the first diagnosis contained in the evidence of 
record is in March 2003, which is more than 35 years after he 
was discharged from service.  While the veteran has 
attributed the diagnosis of diabetes mellitus, type II, to 
Agent Orange exposure in service, there is no indication that 
the veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for type 
II diabetes mellitus, and the benefit-of-the-doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


C.  Hypertension

The veteran has contended that he is currently diagnosed with 
hypertension that is due to his military service.

A review of the veteran's service medical records shows they 
are negative for any complaints, diagnoses, or treatment for 
hypertension or high blood pressure.  When examined for 
separation in June 1965, the veteran's blood pressure reading 
was 110/70.

The current medical evidence associated with the claims file 
shows the veteran was first noted to have elevated blood 
pressure in a November 2000 VA treatment record.  The 
veteran's blood pressure was thereafter monitored, and he was 
first diagnosed with hypertension in March 2003.  The veteran 
indicated in his April 2003 claim that his hypertension was 
first diagnosed in March 2003.

With regard to presumptive service connection, the Board 
notes that there is no evidence that the veteran was 
diagnosed with this disorder within one year of his 
separation from service in June 1965.  Therefore, service 
connection is not warranted on this basis.

In addition, while the veteran contended in his April 2002 
written statement that exposure to Agent Orange should be 
considered a cause of all of his claimed disorders, the Board 
notes that hypertension is not a disability considered 
presumptively service connected for veterans who have been 
exposed to Agent Orange.  38 C.F.R. § 3.309(e).  
Additionally, as discussed above, the details of the 
veteran's service aboard the USS Prairie do not provide for 
the presumption that he was exposed to Agent Orange.  
Therefore, presumptive service connection is not warranted on 
this basis.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

With regard to whether direct service connection is warranted 
for hypertension, the Board points out that there is no 
indication in the veteran's service medical records that he 
ever demonstrated an elevated blood pressure reading or was 
treated for hypertension.  In addition, there is no medical 
opinion of record linking the veteran's currently diagnosed 
hypertension with his military service or the veteran's 
claimed exposure to Agent Orange.  While the veteran has 
attributed his hypertension to exposure to Agent Orange or 
other elements while aboard ship, as noted above, there is no 
indication that the veteran has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu, supra.

For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, and 
the benefit-of-the-doubt doctrine is not for application.  
Gilbert, supra.


D.  Skin Disorder

The veteran has claimed that he has a current skin disorder 
that is related to his military service.

A review of the veteran's service medical records shows that 
upon entry into service, the veteran reported a history of 
boils at age thirteen.  Additionally, in June 1964, the 
veteran was admitted to the hospital and diagnosed with 
measles.  Otherwise, his service medical records are negative 
for any complaints or diagnoses related to his skin.

The veteran's VA treatment records show that in September 
2002, he had a small area of erythema on the right side of 
his chin.  The veteran attributed this to a new lotion, and 
no diagnosis was given.  A March 2003 VA record shows the 
veteran complained of a rash on his face and feet.  
Examination revealed a dry scaly rash with underlying 
erythema and possible ketoconazole.  The right foot also 
showed a scaly rash that was possibly tinea.  The assessment 
was dermatitis.

A subsequent April 2003 VA record shows the veteran 
complained of a rash at the left periorbital area with some 
edema at the eyelids.  There was also a lump at the base of 
the eyebrow.  He had a rash at the right ear and around the 
right lower cheek area.  An additional April 2003 record 
shows the veteran still had a rash over both eyebrows, and 
the ketoconazole cream did not help.  On examination, the 
veteran's face showed a dry, scaly, erythematous area on the 
right jaw and chin and dry, scaly, erythematous areas 
underneath both eyebrows.

In May 2003, the veteran was diagnosed with seborrheic 
dermatitis of the eyebrows and chin that was persistent.

With regard to whether the veteran's currently diagnosed 
dermatitis is related to service, the Board first points out 
that he has never been diagnosed with chloracne or porphyria 
cutanea tarda, the only skin diseases considered to be 
presumptively related to exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  However, even if the veteran had been diagnosed 
with one of these skin disorders, as noted above, his 
military service aboard the USS Prairie fails to qualify him 
as a veteran presumptively exposed to Agent Orange during the 
Vietnam War.

Additionally, with regard to establishing direct service 
connection for the veteran's dermatitis, the Board notes the 
report of boils in childhood and measles during service.  
While the veteran reported the boils prior service, there is 
no evidence that this disorder also occurred during service.  
Additionally, while the veteran called his current skin 
disorder boils during his August 2005 Board hearing, his 
physician has only diagnosed dermatitis, both seborrheic and 
spondiotic.  Furthermore, with regard to the veteran's 
diagnosis of measles in service, while this disorder included 
symptoms of a generalized rash, it resolved in three days, 
and there were no residuals noted upon separation from 
service.  In addition, there is no evidence that the 
veteran's currently diagnosed dermatitis is related in any 
way to his measles in service.  Furthermore, there is no 
post-service medical evidence regarding the veteran's skin 
until 2002, more than thirty-five years after separation from 
service.

Finally, and most importantly, there is no medical opinion of 
record that links the veteran's diagnosed dermatitis with any 
incident or event in his military service.  While the veteran 
has attributed the diagnosis of dermatitis to Agent Orange 
exposure in service or the conditions on board the USS 
Prairie, there is no indication that the veteran has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disorder, and the benefit-of-the-doubt doctrine is not for 
application.  Gilbert, supra.


E.  Hypercholesterolemia

The veteran has claimed that his hypercholesterolemia, or 
high cholesterol, is related to his military service.

A review of the service medical records shows they are 
negative for any complaints or diagnoses of high cholesterol 
or hypercholesterolemia.  The Board notes one December 1962 
ophthalmology record, which indicates that the veteran's 
hyperthyroid eye signs might be attributed to the thyroid he 
was taking for his high cholesterol.

Post-service VA treatment records show that 
hypercholesterolemia was first diagnosed in November 2000.  
This diagnosis continued throughout subsequent VA clinical 
records.

With regard to whether the veteran's hypercholesterolemia is 
related to service, the Board first points out that this is 
not a disorder considered to be presumptively related to 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).  However, 
even if it was, as noted above, the veteran's military 
service aboard the USS Prairie fails to qualify him as a 
veteran presumptively exposed to Agent Orange during the 
Vietnam War.

Additionally, with regard to establishing direct service 
connection for the veteran's hypercholesterolemia, the Board 
reiterates that the only mention of high cholesterol in 
service is a note on an ophthalmology report that the veteran 
took medication for high cholesterol.  There is no direct 
evidence that the veteran either had high cholesterol or that 
he was being treated for this disorder with medication.  
Indeed, the source of this information is unknown, since the 
rest of his service medical records are silent for any 
complaints or treatment of high cholesterol.  Furthermore, 
there is no post-service medical evidence regarding the 
veteran's high cholesterol until 2000, thirty-five years 
after separation from service.

Finally, and most importantly, there is no medical opinion of 
record that links the veteran's diagnosed 
hypercholesterolemia with any incident or event in his 
military service.  While the veteran has attributed the 
diagnosis of hypercholesterolemia to Agent Orange exposure in 
service or the conditions on board the USS Prairie, there is 
no indication that the veteran has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypercholesterolemia, claimed as high cholesterol, and the 
benefit-of-the-doubt doctrine is not for application.  
Gilbert, supra.


F.  Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  With the 
exception of appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  In this case, the 
veteran testified before the undersigned in August 2005 that 
he wanted to withdraw his claim of entitlement to service 
connection for bilateral hearing loss.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.

The Board appreciates the veteran's notice of his intent to 
withdraw the appeal, as it promotes efficient use of 
government resources.


ORDER

Service connection for type II diabetes mellitus, claimed as 
due to exposure to Agent Orange, is denied.

Service connection for hypertension, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for a skin disorder, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for hypercholesterolemia or high 
cholesterol, claimed as due to exposure to Agent Orange, is 
denied.

The appeal of entitlement to service connection for bilateral 
hearing loss is dismissed.


REMAND

With regard to the veteran's claims of entitlement to service 
connection for a bladder disorder, retinal detachment, 
bilateral cataracts, and loss of eyesight, the Board notes 
that in June 2003, the veteran submitted signed releases for 
the RO to request private medical records from Hoag Memorial 
Hospital and Western Medical Center.  The claims file 
reflects that the RO never requested these records, which the 
veteran indicated were related to his bladder and eye 
disorders.  Therefore, these issues must be remanded, and an 
attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact Hoag Memorial Hospital in 
Newport Beach, California, and request the 
veteran's medical records with regard to 
his bladder tumors dated in 1982 and 1983 
and his detached retina dated in 1979 and 
1980.  Contact Western Medical Center in 
Santa Ana, California, and request the 
veteran's medical records with regard to 
his cataracts dated in 1990 and 1991.  All 
obtained records should be associated with 
the veteran's claims file.

2.  After conducting any additional 
development deemed necessary by the 
additional medical evidence, readjudicate 
the claims of entitlement to service 
connection for a bladder disorder, retinal 
detachment, bilateral cataracts, and loss 
of eyesight.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


